DISSENTING OPINION BY SMITH, JUDGE.
An importer of Italian marble, principally statuary, received an order for statues to be executed by sculptors from photographs delivered to him by his customers. The photographs were sent to Italy and from them models were made which were in their turn photographed. The photographs of the models were sent to the United States for approval and having been approved by the customers were sent to sculptors in Italy, who were ordered to proceed with the work.
The statues when finally completed were excellent and faithful reproductions of the photographs originally furnished. Indeed, the photographs so completely determined the conception of the artist that in one case the sculptor was not allowed even to arrange the hair as he pleased, but was compelled to sculpture it just as shown in the original photograph.
The sculp tures, were original in the sense that they were the first statues produced from the photograph, but they were not in my opinion original in the sense that they were the original conceptions of a sculptor. The sculptors were permitted to conceive nothing. They simply carved in stone a faithful reproduction of the photograph. It required skill and maybe art to reproduce the photograph in the round, but the mental picture and the conception of it in the round was a mental picture and conception which was wholly produced by the photograph itself.
Sculptors and painters may of course use photographs and models as aids to carry out their own conceptions of individuals and natural objects, but some play must be given to the imagination of the artist in order that his conception may be considered as original.
Painters and sculptors have been compelled to rely on photographs, pictures, and sketches in order to assist them in forming their own conception of Washington and Lincoln, but in no case has the finished work of the artist been a faithful reproduction of the photographs, pictures, and sketches to which they were compelled to resort. In fact, that their conceptions were original is established by the fact that the completed painting or sculpture of one artist differs radically from that of all the others.
If the stamp of originality attaches to a faithful reproduction in stone of photographs, it is hard to see why a painting of a photograph or the painting of a painting of a photograph should not likewise be regarded as original.
I am of the opinion that the judgment of the board should be affirmed.